DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  line 3 should be -- the ejectors--.  
Claim 15 is objected to because of the following informalities:  line 4 states “overall” without completing the sentence.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the or each ejector" in 1.  There is insufficient antecedent basis for this limitation in the claim.
By virtue of dependency claim 9 is also rejected. 
Claim 10 recites the limitation "each of the plurality of ejectors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verma et al. (US 2013/0125569 A1), hereafter referred to as “Verma.”

Regarding Claim 1: Verma teaches an ejector refrigeration circuit (see Figure 3, title) comprising: a two-phase circuit (before and after compression in compressors 220 and 221) including: a heat rejection heat exchanger (30) comprising an inlet and an outlet, and an ejector (38, 202) comprising a high pressure inlet (40, 204), a low pressure inlet (42, 206) and an outlet (44, 208), wherein the ejector high pressure inlet is coupled to the heat rejection heat exchanger outlet (via line 210-1, 210-2); and an evaporator (64) comprising an inlet (66) and an outlet (68), wherein the outlet of the evaporator (68) is coupled to the low pressure inlet of the ejector (42); and wherein the ejector refrigeration circuit further comprises a vapour quality sensor (P,T) positioned at the outlet (34) of the heat rejection heat exchanger (30). 

Regarding Claim 5: Verma further teaches further comprising a controller (140) configured to receive signals (paragraph [0029], lines 1-15) from the vapour quality sensor (T, P), wherein the controller (140) is configured to adjust the capacity of the ejector (via 70, 240, and compressor 220, paragraph [0029], lines 18-35) based on the received signals to ensure that a required pressure uplift through the low pressure inlet (42) of the ejector (38) is achieved. 


Regarding Claim 7: Verma teaches wherein the ejector refrigeration circuit (Figure 3) comprises a plurality of ejectors (38, 202) connected in parallel (see Figure 3). 

Regarding Claim 12: Verma further teaches a method of operating an ejector refrigeration circuit (see Figure 3), the ejector refrigeration circuit (see Figure 3) comprising: a controller (140); a two phase circuit (before and after compression by compressors 220, 221) comprising a heat rejection heat exchanger (30) comprising an inlet (32) and an outlet (34), and an ejector (38, 202) comprising a high pressure inlet (40, 204), a low pressure inlet (42, 206) and an outlet (44, 208), wherein the ejector high pressure inlet is coupled to the heat rejection heat exchanger outlet (via 210-1, 2102); an evaporator (64) comprising an inlet (66) and an outlet (68), wherein the outlet of the evaporator is coupled to the low pressure inlet of the ejector (42), and a vapour quality sensor (P, T) positioned at the outlet of the heat rejection heat exchanger (line from 34), wherein the method comprises monitoring the vapour quality in the two phase circuit (see Figure 3, via 140); providing a signal to the controller (140) indicative of vapour quality; and the controller (140) adjusting a capacity of the ejector (via 70, 240, and compressor 220, paragraph [0029], lines 1-15) in response to the signals indicative of the vapour quality in the two phase circuit (via 70, 240, and compressor 220, paragraph [0029], lines 18-35). 

Regarding Claim 14: Verma further teaches wherein the ejector refrigeration circuit(see Figure 3) comprises a plurality of ejectors (38, 202) connected in parallel (see Figure 3). 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2013/0125569 A1), hereafter referred to as “Verma,” in view of McQuade et al. (US 2019/0170384 A1), hereafter referred to as “McQuade.”

Regarding Claim 2: Verma fails to teach wherein the vapour quality sensor is an optical sensor, such as a camera or a microscope. 
McQuade teaches wherein a vapour quality sensor (136) is an optical sensor, such as a camera (camera, paragraph [0054], lines 1-4) or a microscope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the vapour quality sensor is an optical sensor, such as a camera or a microscope to the structure of Verma as taught by McQuade in order to advantageously observe the optical properties of the gases exiting the condenser (see McQuade, paragraph [0054], lines 12-19). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2013/0125569 A1), hereafter referred to as “Verma,” in view of Blackley (US 2016/0361677 A1). 
Regarding Claim 3: Verma fails to teach wherein the vapour quality sensor is a dielectric sensor, such as a capacitance probe. 
Blackley wherein a vapour quality sensor is a dielectric sensor, such as a capacitance probe (paragraph [0081], lines 1-10 and paragraph [0084], lines 1-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the vapour quality sensor is an optical sensor, such as a camera or a microscope to the structure of Verma as taught by Blackley in order to advantageously monitor the properties of the gases exiting the system (see Blackley, paragraph [0051], lines 1-8). 
Regarding Claim 4: Verma fails to teach wherein the vapour quality sensor is a wire mesh sensor, or an electrical resistance sensor or an electrical impedance sensor. 
Blackley wherein a vapour quality sensor is a wire mesh sensor, or an electrical resistance sensor or an electrical impedance sensor (paragraph [0081], lines 1-10 and paragraph [0084], lines 1-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the vapour quality sensor is an optical sensor, such as a camera or a microscope to the structure of Verma as taught by Blackley in order to advantageously monitor the properties of the gases exiting the system (see Blackley, paragraph [0051], lines 1-8). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2013/0125569 A1), hereafter referred to as “Verma,” in view of Busekros et al. (US 2006/0073010 A1), hereafter referred to as “Busekros.”

Regarding Claim 6: Verma fails to teach wherein the required pressure uplift at the low pressure inlet of the ejector is between 1 and 2 bar. 
Busekros wherein a required pressure uplift at a low pressure inlet of an ejector is between 1 and 2 bar (paragraph [0007], lines 31-36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the required pressure uplift at the low pressure inlet of the ejector is between 1 and 2 bar to the structure of Verma as taught by Busekros in order to advantageously supply the fluid at a pressure greater than the cavity to facilitate temperature homogenization due to more rapid fluid circulation (see Busekros, paragraph [0007], lines 31-43. 

Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2013/0125569 A1), hereafter referred to as “Verma,” in view of Yokoyama et al. (US 2006/0254308 A1), hereafter referred to as “Yokoyama.” 
Regarding Claim 8: Verma fails to teach wherein the, or each, ejector is a variable geometry ejector with one or more controllable parameters. 
Yokoyama teaches wherein an ejector is a variable geometry ejector (via 17a, paragraph [0097], lines 1-10) with one or more controllable parameters (via 17a, paragraph [0097], lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the, or each, ejector is a variable geometry ejector with one or more controllable parameters to the structure of Verma as taught by Yokoyama in order to advantageously throttle the refrigerant to facilitate two phase refrigerant flow (see Yokoyama paragraph [0025], lines 1-7). 

Regarding Claim 9: Verma fails to teach wherein the one or more controllable parameters are modified using one or more actuators controlled by the controller. 
Yokoyama teaches wherein one or more controllable parameters (via 17a, paragraph [0110], lines 1-8) are modified using one or more actuators (valve 16, 17e) controlled by a controller (controller 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the one or more controllable parameters are modified using one or more actuators controlled by the controller to the structure of Verma as taught by Yokoyama in order to advantageously throttle the refrigerant to facilitate two phase refrigerant flow (see Yokoyama paragraph [0025], lines 1-7). 

Regarding Claim 13: Verma fails to teach wherein the ejector is a variable geometry ejector with one or more controllable parameters, wherein the controller adjusts the one or more controllable parameters using one or more actuators to adjust the capacity of the ejector. 
Yokoyama teaches an ejector (17) is a variable geometry ejector with one or more controllable parameters (via 17a, paragraph [0110], lines 1-8), wherein a controller (25) adjusts the one or more controllable parameters using one or more actuators (valve 16, 17e) to adjust the capacity of the ejector (paragraph [0097], lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ejector is a variable geometry ejector with one or more controllable parameters, wherein the controller adjusts the one or more controllable parameters using one or more actuators to adjust the capacity of the ejector to the structure of Verma as taught by Yokoyama in order to advantageously throttle the refrigerant to facilitate two phase refrigerant flow (see Yokoyama paragraph [0025], lines 1-7). 

Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US 2013/0125569 A1), hereafter referred to as “Verma,” in view of Stein (3,680,327). 

Regarding Claim 10: Verma fails to teach wherein each of the plurality of ejectors are non-variable ejectors each with a flow valve upstream of the high pressure inlet. 
Stein teaches a plurality of ejectors (in Figure 9) are non-variable ejectors (fixed orifices) each with a flow valve (66 and 68) upstream of a high pressure inlet (see Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of the plurality of ejectors are non-variable ejectors each with a flow valve upstream of the high pressure inlet to the structure of Verma as taught by Stein in order to advantageously provide more refrigeration in a multi ejector system (see Stein Column 6, lines 8-17). 


Regarding Claim 11: Verma fails to teach wherein the controller is configured to control the flow through the one or more of the flow valves. 
Stein teaches a controller (thermostats 62, 64) is configured to control a flow through one or more flow valves (Column 6, lines 28-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the controller is configured to control the flow through the one or more of the flow valves to the structure of Verma as taught by Stein in order to advantageously provide more refrigeration in a multi ejector system with automatic control (see Stein Column 6, lines 1-17). 

Regarding Claim 15: Verma fails to teach wherein each of the plurality of ejectors are non-variable ejectors each having a respective flow valve positioned upstream of the high pressure inlet of the ejector, wherein the controller controls the flow through the one or more flow valves to adjust the overall.
Stein teaches a plurality of ejectors (see Figure 9) are non-variable ejectors (fixed orifices) each having a respective flow valve (66 and 68) positioned upstream of a high pressure inlet of the ejector (see Figure 9), wherein a controller (thermostats 62, 64) controls a flow through the one or more flow valves (see Figure 9) to adjust the overall (Column 6, lines 28-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each of the plurality of ejectors are non-variable ejectors each having a respective flow valve positioned upstream of the high pressure inlet of the ejector, wherein the controller controls the flow through the one or more flow valves to adjust the overall to the structure of Verma as taught by Stein in order to advantageously provide more refrigeration in a multi ejector system with automatic control (see Stein Column 6, lines 1-17). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zou et al. (US 2013/0111935 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763